DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that “there is no predictable basis for using Templeton” because Luxem teaches “all light beams above 0 degrees are received” and “this is necessary to correctly receive transmissions from the object”.  However, the Examiner is unclear how this conclusion was reached.  
Luxem is directed to an optical scanner which provides a 360 degree scan range for use in a vehicle (see paragraphs 13 and 37 of Luxem).  Templeton is also directed to an optical scanner which provides a 360 degrees scan range for use in a vehicle (see figure 2 and paragraph 174).  Templeton further teaches that a range of different azimuth (or altitude) ranges can be used in such a system, including a range of 20 degrees either side of the horizon (70 to 110 degrees altitude) which results in a zenithal angle starting at 70 degrees.  Because both Luxem and Templeton are directed to the problem of performing 360° optical scanning in a laser based scanning system which can be used on a vehicle, the Examiner maintains that the results of “imaging fields of view starting at zenithal angles larger than 60°” by setting the azimuth range of 20 degrees either side of the horizon (70 to 110 degrees altitude) which results in a zenithal angle starting at 70 degrees as taught by Templeton would have been predictable to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “Luxem’s design does not suffer from stated distortion issues, where the distortion issues are the state reasons in Applicant’s specification as to why only certain azimuthal ranges are desired” (see page 5 of Remarks), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that claim 15 is allowable for reasons similar to those of claim 1 (see page 5 of Remarks).  In view of the rejection of claim 1 being maintained for the reasons stated above, the rejection of claim 15 is similarly maintained.
Applicant argues that claims 6, 10 and 12 are allowable due to their dependence on claim 1.  In view of the rejection of claim 1 being maintained for the reasons stated above, the rejection of the dependent claims is similarly maintained.
Regarding the angles claimed in claim 12, the Examiner maintains that the combination of Luxem in view of Templeton teaches the claimed angles for the reasons stated above with respect to claim 1.
Regarding claims 2 and 11, Applicant concludes that “Luxem’s design does not suffer from stated distortion issues”, however fails to provide any support for such a conclusion.  Because this is a general conclusion about Luxem without any support, the Examiner is not persuaded by such a conclusion.  Therefore the rejections of claims 2 and 11 are maintained by the Examiner.
Regarding claim 1 as rejected over Kim in view of Templeton and further in view of Luxem, Applicant argues that Kim “shows an angle starting at 0 degrees and going to 40 degrees” and therefore concludes that the rejection should be withdrawn (see page 6 of Remarks).  First, the Examiner notes that the claim is not directed to any angle, but specifically to “zenithal angles larger than 60°”.  A zenith angle is an angle measured with the vertical axis being set to 0°.  Therefore, while Kim discloses a range of 0-40° from the horizontal, when converted to a zenithal angle, this results in a zenithal range of 50-90°.  Therefore, the Examiner’s interpretation of Kim is maintained.  Additionally, the Examiner notes that Templeton was relied on for teaches the limitation “wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60°” (see rejection of claim 1).

    PNG
    media_image1.png
    389
    467
    media_image1.png
    Greyscale

Furthermore, the Applicant failed to address the combination of Kim in view of Templeton which is the Examiner relied on for claim 1 and only addressed Kim.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that claim 15 is allowable for reasons similar to those of claim 1 (see page 5 of Remarks).  In view of the rejection of claim 1 being maintained for the reasons stated above, the rejection of claim 15 is similarly maintained.
Applicant argues that claims 5-6, 8, 10 and 13; 3; 4 and 9; and 7 are allowable due to their dependence on claim 1.  In view of the rejection of claim 1 being maintained for the reasons stated above, the rejection of the dependent claims is similarly maintained.
In view of the foregoing, the Examiner is not persuaded and the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxem et al. (German Patent Publication 10-2017-125686), hereinafter referenced as Luxem, in view of Templeton et al. (United States Patent Application Publication 2016/0274589), and hereinafter referenced as Templeton.  All text citations for Luxem refer to the machine translation provided by the Applicant on 9 June 2020.
Regarding claim 1, Luxem discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees).  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the lens system is a catadioptric lens system (paragraph 59 teaches that the lens is catadioptric).
Regarding claim 10, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the sensor system comprises at least a single 2D sensor, at least a single 1D sensor or a combination thereof (paragraph 47 teaches that the sensor comprises a pixel array).
Regarding claim 12, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Templeton discloses wherein the field of view comprises zenithal angles between 80 and 100 degrees, between 60 and 90 degrees or between 90 and 120 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees to 110 degrees which includes angles in each of the claimed ranges).
Regarding claim 13, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Luxem discloses wherein the sensor system is combined with an emitter array (figure 1 exhibits wherein the sensor system includes an emitter array comprising emitters 2 as disclosed at paragraph 57).
Regarding claim 14, Luxem in view of Templeton discloses everything claimed as applied above (see claim 13), in addition, Luxem discloses wherein the sensor system and the emitter array forming a coherent transceiver (paragraph 63 teaches relying on phase measurement thereby providing a coherent transceiver).
Regarding claim 15, Luxem discloses a collision avoidance system comprising an imaging system imaging system for time-of- flight depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figures, 1, 4 and 5 exhibit lens system 10 which a field of view of 360 degrees as disclosed at paragraph 32); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 1 exhibits image sensor 4 as disclosed at paragraph 57); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 1 exhibits evaluation unit 6 which outputs information about obstacles in the environment as disclosed at paragraph 57).  However, Luxem fails to disclose wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Luxem teaches a system in which the zenithal angle is greater than 0 degrees (figure 4 exhibits wherein the zenith angle is limited to delta/2).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Luxem and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luxem in view of Templeton and further in view of Wallerstein et al. (United States Patent Application Publication 2002/0012059), hereinafter referenced as Wallerstein.
Regarding claim 2, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), however, Luxem fails to disclose wherein the evaluation electronics is further adapted to correct optical distortions in the image signal and to output undistorted image information.
Wallerstein is a similar or analogous system to the claimed invention as evidenced Wallerstein teaches a wide field of view imaging device wherein the motivation of improving image quality would have prompted a predictable variation of Luxem by applying Wallerstein’s known principal of correcting optical distortions in the image signal and to output undistorted image information (paragraph 43 teaches performing a distortion correction prior to image output).
In view of the motivations such as improving image quality one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Luxem in view of Templeton discloses everything claimed as applied above (see claim 1), however, Luxem fails to disclose wherein a detection of the central region of the image is omitted by the sensor system.
Wallerstein is a similar or analogous system to the claimed invention as evidenced Wallerstein teaches a wide field of view imaging device wherein the motivation of capturing a high resolution 360 degree image would have prompted a predictable variation of Luxem by applying Wallerstein’s known principal of correcting optical distortions in the image signal and to output undistorted image information (figure 8B exhibits wherein a panoramic image is provided in a ring around a central portion of array 40 such that a signal is not detected by the central region of the image as disclosed at paragraph 68).
In view of the motivations such capturing a high resolution 360 degree image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Luxem.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 1, 5, 6, 8, 10, 13 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (United States Patent Application Publication 2016/0188985), hereinafter referenced as Kim, in view of Templeton and further in view of Luxem.
Regarding claim 1, Kim discloses an imaging system for time-of-flight depth sensing applications, comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Kim in view of Templeton and further in view of Luxem discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the central region of the entrance aperture of the lens system is covered by a blind (figure 14B exhibits wherein the central area is covered by mask 47 as disclosed at paragraph 129).
Regarding claim 6, Kim in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the lens system is a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).
Regarding claim 8, Kim in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a complex freeform lens element in which object rays are reflected by two total internal reflections (figure 9 exhibits wherein the lens has two internal reflections as disclosed at paragraph 93).
Regarding claim 10, Kim in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system comprises at least a single 2D sensor, at least a single 1D sensor or a combination thereof.
Regarding claim 13, Kim in view of Templeton discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the sensor system is combined with an emitter array (figure 2 exhibits wherein the sensor system includes emitters 71 and 72).
Regarding claim 15, Kim discloses a collision avoidance system comprising an imaging system imaging system for depth sensing applications, the imaging system comprising: a lens system, adapted for imaging angles of view larger than 120 degrees in an image on an image plane (figure 9 exhibits a lens system 40 as disclosed at paragraph 93; paragraph 26 teaches that the field of view is about 120 degrees which anticipates a range including angles about 120 degrees which are larger than 120 degrees); a sensor system, adapted to convert at least a part the image in the image plane into an electronic image signal (figure 8 exhibits image sensor 53 as disclosed at paragraph 107); and an evaluation electronics, adapted to analyze the electronic image signal and to output resulting environmental information (figure 2 exhibits obstacle detecting unit 10 which outputs information about obstacles in the environment as disclosed at paragraph 73).  However, Kim fails to disclose that the depth sensing is time of flight and wherein the lens system and/or the sensor system are designed for specifically imaging fields of view starting at zenithal angles larger than 60 degrees.
Kim teaches a system in which the zenithal angle is approximately 50 degrees (paragraph 126 teaches that the field of view starts at 40 degrees, therefore the zenithal angle is 50 degrees).  Templeton teaches an object detection system in which the zenithal angle is 70 degrees (paragraph 174 teaches that the upper angle with respect to the horizon is 20 degrees which results in a zenithal angle of 70 degrees.  Because both Kim and Templeton teach object detection systems it would have been obvious to a person having ordinary skill in the art to substitute one angle for the other to achieve the predictable result of limiting object detection to a relevant field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Kim teaches using the image sensing apparatus for depth sensing.  Kim fails to disclose that the depth sensing is time of flight.  Luxem teaches using time of flight in a panoramic system for depth sensing and object detection (paragraph 57 teaches performing time of flight evaluations for object detection).  Because both Kim and Luxem teach methods of performing depth sensing, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of detecting obstacles.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem and further in view of Kozko et al. (United States Patent 9,854,164), hereinafter referenced as Kozko.
Regarding claim 3, Kim in view of Templeton and further in view of Luxem discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Kozko teaches use of a panomorph lens system using panomorph distortion as a design parameter for increasing the magnification of zenithal angles in the field of view compared to zenithal angles outside the field of view (column 11 lines 1-24 teach using a panomorph lens system in which resolution in a desired zone is increased relative to other zones as a design parameter).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem and further in view of Lang et al. (United States Patent Application Publication 2018/0307009), hereinafter referenced as Lang.
Regarding claim 4, Kim in view of Templeton and further in view of Luxem discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system is an anamorphic lens system adapted to change the aspect ratio of the image in the image plane.
Kim teaches use of a catadioptric lens system (paragraph 92 teaches that the lens is catadioptric).  Lang teaches use of an anamorphic lens system adapted to change the aspect ratio of the image in the image plane (paragraph 84 teaches using an anamorphic lens which is not rotationally symmetric and will therefore change the aspect ratio of the image in the image plane as disclosed at paragraph 84).  Because both Kim and Lang teach camera systems for vehicles it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the 1predictable result of capturing images having a wide field of view.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Kim in view of Templeton and further in view of Luxem discloses everything claimed as applied above (see claim 1), however, Kim fails to disclose wherein the lens system comprises plastic lenses, glass lenses or a combination thereof.
Lang is a similar or analogous system to the claimed invention as evidenced Lang teaches an imaging system wherein the motivation of forming lenses from known lens materials would have prompted a predictable variation of Kim by applying Lang’s known principal of forming lenses of glass (paragraph 83 teaches forming lenses from glass).
In view of the motivations such as forming lenses from known lens materials one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kim.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Templeton in view of Luxem and further in view of Trubko et al. (United States Patent Application Publication 2016/0077315), hereinafter referenced as Trubko.
Regarding claim 7, Kim in view of Templeton and further in view of Luxem discloses everything claimed as applied above (see claim 1), in addition, Kim discloses wherein the first lens of the lens system is a biconcave lens element (figure 7 exhibits wherein the first lens element 40 is a biconcave lens element).  However, Kim fails to disclose wherein the lens is a biconcave lens element in which object rays are reflected by a single total internal reflection.
Kim teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 9 exhibits wherein there are two internal reflections in lens element 40.  Trubko teaches a catadioptric lens system in which the first lens is a biconcave lens element in which object rays are reflected by total internal reflections (figure 24 exhibits wherein the lens 14 is a biconcave lens with single internal reflection).  Because both Kim and Trubko teach catadioptric lens system in which the first lens is a biconcave lens element it would have been obvious to a person having ordinary skill in the art to substitute a biconcave lens having a single internal reflect for a biconcave lens having two internal reflections to achieve the predictable result of obtaining a wide field of view image.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696